 

Exhibit 10.3

 

SECOND AMENDMENT TO AMENDED EMPLOYMENT AGREEMENT

 

This Second Amendment (“Amendment”) to Amended Employment Agreement is made
effective February 17, 2010, by and between Maurice R. Ferré, M.D. (“Executive”)
and MAKO Surgical Corp. (“Company”).

 

Recitals

 

Whereas, Executive and Company entered into that certain Amended Employment
Agreement, dated November 12, 2007 (the “Agreement”);

 

Whereas, Executive and Company amended the Agreement effective February 13,
2009; and

 

Whereas, Employee and Company, pursuant to Section 10.1 of the Agreement, now
seek again to formally amend the Agreement by way of this Amendment;

 

NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations and warranties contained in the Agreement and this Amendment,
the parties hereby agree as follows:

 

1.        Section 3.2 of the Agreement is hereby deleted in its entirety and
replaced with the following provision:

 

Annual Cash Incentive.  Executive shall participate in and be subject to the
Company’s Leadership Bonus Plan, in effect for any given year, as established by
the Compensation Committee.  Executive’s  baseline Annual Cash Incentive amount
will be 50% of the Annual Salary then in effect for each applicable year,
provided, however, that Executive’s Annual Cash Incentive, if any, may be below,
at, or above the target based upon the achievement of individual and objective
Company annual performance criteria set forth in the Company’s Leadership Bonus
Program, as established by the Compensation Committee, in its discretion.  The
Annual Cash Incentive will be paid within 2 ½ months after the end of the
calendar year to which the Annual Cash Incentive relates. 

 

2.        Except as expressly provided herein, all terms and conditions set
forth in the Agreement to which this Amendment applies, shall remain in full
force and effect.  In the event of a conflict between this Amendment and the
Agreement, this Amendment shall be controlling.

 

3.        This Amendment may be executed in counterparts, each of which are
deemed to be original, but both of which together constitute one and the same
instrument.  Copies of signatures sent by facsimile transmission are deemed to
be originals for purposes of execution and proof of this Amendment.

 

In Witness Whereof, the parties have duly executed this Amendment to be
effective as of the day and year first above written.

 

MAKO Surgical Corp.

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

 

By: 

 /s/ Marcelo Chao

 

By: 

 /s/ Maurice R. Ferré

Marcelo Chao
Chairman, Compensation Committee

Date: February 17, 2010

 

Maurice R. Ferré, M.D


Date: February 17, 2010.

 

 

Second Amendment to M. Ferré Amended Employment Agreement

 

--------------------------------------------------------------------------------